Exhibit 8.1 List of Principal Subsidiaries Subsidiaries. Jurisdiction ShortName Enel Generación Costanera S.A. Argentina Costanera Dock Sud S.A. Argentina Dock Sud Empresa Distribuidora Sur S.A. Argentina Edesur Enel Generación El Chocón S.A. Argentina El Chocón Ampla Energia e Serviços S.A. Brazil Ampla EGP Cachoeira Dourada S.A. Brazil CachoeiraDourada Central Geradora Termelétrica Fortaleza S.A. Brazil Fortaleza Enel CIEN S.A. Brazil CIEN Companhía Energética de Ceará S.A. Brazil Coelce Enel Brasil S.A. Brazil Enel Brasil Codensa S.A. E.S.P. Colombia Codensa Emgesa S.A. E.S.P. Colombia Emgesa Enel Generación Perú S.A.A. Peru Enel Generación Perú Enel Distribución Perú S.A.A. Peru Enel Distribución Perú Enel Generación Piura S.A. Peru Enel Generación Piura
